Citation Nr: 1750644	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-14 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Hodgkin's disease.

2.  Entitlement to a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.29 due to hospitalization for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran served on active duty from September 1998 to November 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2017, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  Hodgkin's disease was not manifested during service, or within one year thereafter, and has not been shown to be causally or etiologically related to the Veteran's military service.

2.  Service connection for Hodgkin's disease has not been established; therefore the Veteran does not meet the basic legal criteria for a temporary total hospitalization rating due to hospitalization for Hodgkin's disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Hodgkin's disease have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to a temporary total rating due to a hospitalization for a service-connected condition have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.29 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as a malignant tumor, may be also be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As a malignant tumor is considered to be chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran claims to have Hodgkin's disease from his time in service.  He claims that this condition was caused by his military occupational specialty as a fuel supplier during service.  He reports that he was diagnosed with cancer in July 2008, but had symptoms of night sweats, fevers and chest pain prior to this date.  

The Veteran's service treatment records do not show any complaints or abnormal findings contemporaneously noted as related to Hodgkin's disease.

Post-service, VA treatment records show that in August 2008, the Veteran was seen for a hematology and oncology consult with a two week history of increasing left sided pain, dark urine and high fevers.  It was noted that he had previously been seen at the VA hospital emergency room and was sent home because he was felt to have acute febrile illness, but that there was a report to possibly work up for lymphoma.  He felt even worse and was seen at a private hospital where he was admitted for four days and a work-up revealed some pelvic adenopathy.  The Veteran was subsequently diagnosed as having Hodgkin's disease.

The Veteran underwent a VA general medical examination in June 2010 and was diagnosed with status-post Hodgkin's disease surgery with scarring and chemotherapy with bilateral lower extremity neuropathy most likely due to chemotherapy and surgery.  However, the examiner did not provide a medical opinion on the nature and etiology of the Hodgkin's disease to service.

The Board remanded the claim in June 2017 for a VA opinion.

In a June 2017 report, a VA physician opined that the Veteran's Hodgkin's disease was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The physician explained that Hodgkin's lymphoma is a B cell lymphoma, which occurred in young adults, with a slight male predominance.  The physician explained that the exact cause is not known but it is thought to occur related to an environmental exposure.  Identified risk factors included past history of infectious mononucleosis, a high standard of living in childhood, a history of autoimmune disorders, and a positive history of Hodgkin's lymphoma.  The physician reported that there was no identified increased risk of developing Hodgkin's lymphoma with exposure to gasoline or other fuels.  It was reported that data accumulated in studies of occupational exposure to military fuel vapor has not shown sufficient evidence to suggest that such exposure is associated with increased risk of hematopoietic or other cancers.  

Initially, the Board notes that while the Veteran has been diagnosed as having Hodgkin's disease, the evidence of record does not show that a malignant tumor was manifested to a compensable degree within one year of separation from service. Accordingly, service connection for Hodgkin's disease is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the medical evidence of record shows that the Veteran was diagnosed with Hodgkin's lymphoma in August 2008 with a two week prior history of increasing left sided pain, dark urine and high fevers.  Thus, there is no medical or objective evidence to support the Veteran's assertion of having a longstanding symptoms associated with Hodgkin's disease.  The Veteran has not been shown to have the requisite training or expertise to render a competent opinion on this matter involving a complex medical finding.

In addition, the persuasive evidence of record also indicates that the Veteran's Hodgkin's disease is not related to his active duty service.  Although the Veteran claims that his Hodgkin's disease is related to his work a fuel supplier in service, the June 2017 VA examiner has opined otherwise.  The examiner provided a clear and detailed rationale for the opinion.  Thus, the more probative evidence of record does not link Hodgkin's disease to any incident of military service, to include the Veteran's work in service as a fuel supplier.

Accordingly, for the reasons noted above, the Board finds that the preponderance of the evidence is against the claim for service connection for Hodgkin's disease. 

Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days, or hospital observation at VA expense, for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Because service connection has not been established for Hodgkin's disease, entitlement to a temporary total rating due to hospitalization for Hodgkin's disease may not be established as a matter of law.  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for Hodgkin's disease is denied.

Entitlement to a temporary total rating due to hospitalization for Hodgkin's disease is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


